                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

                      v.                             CAUSE NO.: 1:17-CR-69-HAB

 IVAN JAIMES-MOLINA

                                    OPINION AND ORDER

       The Defendant, Ivan Jaimes-Molina, is awaiting sentencing on his plea of guilty to

possessing with intent to distribute more than 50 grams of methamphetamine, a violation

of 21 U.S.C. § 851(a)(1). The Government has agreed, in a written plea agreement, to

dismiss Count 2 of the Indictment, charging Defendant with unlawful possession of a

firearm by a prohibited person, which Defendant was by virtue of his status as an illegal

alien. See 18 U.S.C. § 922(g)(5).

       The probation officer drafted a Presentence Investigation Report (PSR) in

preparation for sentencing. The Defendant has lodged two objections to the PSR. He also

asserts that he is eligible for the Safety Valve provision of U.S.S.G. § 5C1.2 and that a term

of imprisonment below the advisory Guideline range is sufficient but not greater than

necessary to meet the purposes of punishment. The Government contends that the

objections should be overruled, and that the application of the enhancements thus render

Defendant ineligible for the Safety Valve.

                                         BACKGROUND

       During the course of a late-night traffic stop on November 29, 2017, Sgt. Todd

McCormick searched the trunk of the vehicle Defendant had been driving. In the spare
tire compartment of the trunk, he found two packages of drugs. Later testing confirmed

that they contained 361.7 grams of marijuana and 398.6 grams of 100% pure

methamphetamine. As Sgt. McCormick was using his knife to try to look inside the

packages, Defendant, who had been standing only a couple feet away watching the

search, lunged at Sgt. McCormick and two-hand shoved him in the chest. The force

caused Sgt. McCormick to move backwards, including part way down an embankment.

Defendant fled on foot. He was later found and arrested.

      Also located in the tire compartment area next to the packages of drugs, was a box

containing a Sig Sauer P938 pistol with two unloaded magazines and a gunlock. It

appeared to have powder residue on the outside of the frame and inside the chamber of

the firearm.

      During Defendant’s change of plea hearing on March 28, 2019, the Magistrate

Judge discussed the terms of Defendant’s written Plea Agreement. This included the

parties’ agreement that “for purposes of applying the United States Sentencing

Guidelines: to the Drug Quantity Table in U.S.S.G. §2D1.1, that the amount of controlled

substances involved in my offense of conviction including relevant conduct was at least

150 grams but less than 500 grams of methamphetamine (actual); and that a dangerous

weapon (including a firearm) was possessed.” (Plea Agreement ¶ 8.c.iii, ECF No. 52.)

      The PSR records a base offense level of 32 under U.S.S.G. § 2D1.1 based on the

quantity of drugs. Further, because Defendant possessed a Sig Sauer P938 firearm, which

was located in the same tire compartment as the drugs, the probation officer applied a

two-level increase to the base offense level under § 2D1.1(b)(1). It was increased an

                                              2
additional two levels under § 2D1.1(b)(2) on grounds that Defendant used violence when

he “lunged at [Sgt. McCormick] (who had a knife in his hand to open the drug packages),

grabbed him, and shoved him backwards, which caused [Sgt. McCormick] to fall partially

down an embankment.” (PSR ¶ 23.) After receiving the reductions for acceptance of

responsibility, Defendant’s adjusted total offense level was 33. Combined with a criminal

history category of I, Defendant’s advisory Guideline range, as currently calculated is 135

to 168 months. The statutory mandatory minimum term of imprisonment is ten years. See

21 U.S.C. § 841(b)(1)(A).

                                           ANALYSIS

A.     Section 2D1.1(b)(1)

       Defendant lodges two challenges to the enhancement under § 2D1.1(b)(1), which

applies to a drug offense “if a dangerous weapon (including a firearm) was possessed.”

U.S.S.G. § 2D1.1(b)(1). First, he argues that the firearm, in addition to meeting the

definition of a “firearm,” must meet the definition of a “dangerous weapon.” Defendant

contends that the firearm was not dangerous at the time of the traffic stop because it was

unloaded, and there was no ammunition readily available with which to load it. Second,

he asserts that, although the firearm was inside the vehicle he was operating, it is clearly

improbable that the weapon was connected with the drug offense because the gun was

unloaded and inaccessible.

       In advancing the position that the firearm was not connected to drug trafficking,

Defendant considers it significant that the Government did not charge him with violating

18 U.S.C. § 924(c), possession of a firearm in furtherance of drug trafficking. The Court

                                                3
takes a moment to dispel any thought that § 924(c) and § 2D1.1(b)(1) are co-extensive. See

United States v. Berkey, 161 F.3d 1099, 1102 (7th Cir. 1998) (explaining the differences

between § 924(c) and § 2D1.1(b)(1)); United States v. Carmack, 100 F.3d 1271, 1279–80 (7th

Cir. 1996) (same). “The criminal offense requires proof that the defendant ‘used’ or

‘carried’ the weapon in the course of the drug offense, while an enhancement under §

2D1.1(b)(1) is appropriate for simple, and entirely passive, possession.” United States v.

Booker, 115 F.3d 442, 443 (7th Cir. 1997) (internal citation omitted); see also Berkey, 161 F.3d

at 1102 (stating that the enhancement did not require the government to “show that the

defendant used the firearm during the commission of a drug sale, but only that he

possessed the firearm during the offense that led to the conviction, or during relevant

conduct, as defined by U.S.S.G. § 1B1.3,” which is a “relatively low threshold”). There can

be no doubt that § 2D1.1(b)(1) “casts a wider net than § 924(c).” Carmack, 100 F.3d at 1280.

       Moreover, a conviction under § 924(c) would have required the Government to

prove the elements of the offense beyond a reasonable doubt. United States v. Thomas, 294

F.3d 899, 906 (7th Cir. 2002) (noting that the Government would have to prove use of the

firearm beyond a reasonable doubt). In contrast, the preponderance of the evidence

standard applies to facts that are relevant to sentencing. United States v. England, 555 F.3d

616, 622 (7th Cir. 2009); United States v. Krieger, 628 F.3d 857, 862 (7th Cir. 2010) (advising

that sentencing factors that do not increase the defendant’s sentence beyond the statutory

range may be found by the court at sentencing by a preponderance of the evidence).

Additionally, for the particular enhancement at issue, Defendant has a burden of

persuasion if the Government first shows “by a preponderance of the evidence that the

                                                   4
defendant possessed a firearm in a place where drugs were present[.] [T]he adjustment

should be applied unless it is clearly improbable that the weapon was connected with the

offense.” Booker, 115 F.3d at 443 (quotation marks, brackets, and ellipses omitted);

U.S.S.G. § 2D1.1 Application Note 11.

       Here, the firearm was transported in the same compartment of the vehicle as were

distribution quantities of methamphetamine and marijuana. At the point in time when

Defendant stopped his vehicle and retrieved the drugs, he would have also had access to

the firearm. The Court agrees with the Government’s argument that, whether unloaded

or even inoperable, a gun could be displayed or carried to convey a warning to those who

might contemplate stealing the drugs. Also, nothing prevented Defendant from obtaining

ammunition before or upon reaching his destination of distribution activity. The mere act

of displaying the gun, loaded or not, in connection with the possession of drugs could

have prompted a violent response, and thus “increased [the] danger of violence”—the

very concern the enhancement is intended to address. U.S.S.G. § 2D1.1(b)(1) Application

Note 11.A. There is no language in § 2D1.1(b)(1) requiring that the defendant used,

intended to use, or was poised to use the weapon because “[t]he weapons enhancement

reflects the Sentencing Commission’s general determination that the possession of

weapons by drug traffickers increases the danger of violence.” United States v.

Wetwattana, 94 F.3d 280, 285 (7th Cir. 1996).1




       1
         The Court would note that, even for § 924(c) offenses, whether the gun is loaded is only
one of the factors that is helpful in determining whether a gun was possessed in furtherance of
the drug crime. See United States v. Castillo, 406 F.3d 806, 815 (7th Cir. 2005).

                                                   5
       The facts of this case are much different from the Sentencing Commission’s

example of when a firearm, although present, would not be connected to the offense: “if

the defendant, arrested at the defendant’s residence, had an unloaded hunting rifle in the

closet.” § 2D1.1(b)(1) Application Note 11.A. In the example, it is not merely the fact that

the weapon was unloaded that made it clearly improbable that it was connected to the

drug offense. It was the type of weapon (a hunting rifle) and where it was located (in a

home owner’s closet), in combination with being unloaded, that made it clearly

improbable that the weapon was connected to the drug offense and increased the danger

of violence.

       By contrast, “[g]uns found in close proximity to illegal drugs are presumptively

considered to have been used in connection with the drug trafficking offense.” United

States v. Grimm, 170 F.3d 760, 767 (7th Cir. 1999); see also United States v. Corral, 324 F.3d

866, 873 (7th Cir. 2003) (citing the Seventh Circuit’s position that “guns found in close

proximity to drug activity are presumptively connected to that activity”); United States v.

Johnson, 227 F.3d 807, 814 (7th Cir. 2000) (The “proximity of a weapon to drug proceeds

provides a sufficient nexus to conclude that it was not clearly improbable that the gun

was connected with the offense.”) (internal quotations omitted)). Defendant, who has not

offered any evidence, has not persuaded the Court that there was any other reason for

the presence of the gun with the drugs. Cf. United States v. Corral, 324 F.3d 866, 873 (7th

Cir. 2003) (“There is no other explanation for the presence of the gun in that apartment

than to utilize it in connection with the drug activity taking place inside.”) While a loaded

firearm would have arguably increased the danger of violence even more, the distinction

                                                  6
is one of degrees. It is not, under the facts of this case, a reason to find that Defendant has

met his burden to show that it was clearly improbable that the pistol was connected to

the drug trafficking offense.

       Finally, the Court is not persuaded by Defendant’s arguments related to the

definitions of “firearm” and “dangerous weapon.” The Sig Sauer was a firearm because

it was “(i) any weapon (including a starter gun) which will or is designed to or may

readily be converted to expel a projectile by the action of an explosive; (ii) the frame or

receiver of any such weapon; (iii) any firearm muffler or silencer; or (iv) any destructive

device.” U.S.S.G. § 1B1.1 Application Note 1(H). It was also a “dangerous weapon,”

whose definition, which follows, is much broader:

       (i)an instrument capable of inflicting death or serious bodily injury; or (ii)
       an object that is not an instrument capable of inflicting death or serious
       bodily injury but (I) closely resembles such an instrument; or (II) the
       defendant used the object in a manner that created the impression that the
       object was such an instrument (e.g. a defendant wrapped a hand in a towel
       during a bank robbery to create the appearance of a gun).

Id. Application Note 1(E); see also id. Application Note 1(H) (“A weapon, commonly

known as a ‘BB’ or pellet gun, that uses air or carbon dioxide pressure to expel a projectile

is a dangerous weapon but not a firearm.”). Certainly, if creating the appearance of gun

with one’s hand meets the definition of a dangerous weapon, an unloaded firearm is a

dangerous weapon.

       For these reasons, the Court finds that application of the enhancement under §

2D1.1(b)(1) is applicable and overrules Defendant’s objection.




                                                  7
B.      Section 2D1.1(b)(2)

        Defendant disputes the PSR finding that, when he pushed Sgt. McCormick, he

“used violence” as is required for the application of the enhancement under § 2D1.1(b)(2).

According to Defendant, he was attempting “to disengage from the officer.” (Sentencing

Mem. 5, ECF No. 67.) He continues:

        At no time did the Defendant intend any harm to Deputy McCormick, nor
        did Deputy McCormick suffer any harm, pain, or was placed in any danger.
        To whatever extent it can be said that Deputy McCormick was shoved, he
        was shoved away from traffic not towards it. While, Deputy McCormick
        may have temporarily lost his balance, he did not lose his feet or fall to the
        ground.

(Id. at 5–6.)

        The background commentary to § 2D1.1 provides that subsection (b)(2)

implements the directive to the Sentencing Commission in § 5 of Public Law No. 111–220,

also known as the Fair Sentencing Act (FSA)2. § 2D1.1(b)(2), comment. (backg’d). Section

5 of the FSA directs the Sentencing Commission to “review and amend the Federal

sentencing guidelines to ensure that the guidelines provide an additional penalty

increase of at least 2 offense levels if the defendant used violence, made a credible threat

to use violence, or directed the use of violence during a drug trafficking offense.” FSA,

Pub. L. 111-220, § 5, 124 Stat. 2372. Accordingly, in amending § 2D1.1 to create the

violence enhancement, the Commission explained that § 2D1.1(b)(2) was a new specific



        2
         The Fair Sentencing Act of 2010 is most commonly known for reducing the crack cocaine
versus powder cocaine disparity in federal sentences and eliminating mandatory minimum
sentences for simple possession offenses. It also directed the United Sentencing Commission to
amend the Guidelines to account for specified aggravating and mitigating circumstances that
placed increased emphasis on a defendant’s role in a drug trafficking offense.

                                                  8
offense characteristic that implemented § 5 of the FSA. Supplement to the 2010 Guidelines

Manual, App. C, Amend. 748, at 43 (Nov. 1, 2010) (quoting § 5 of the FSA).

       The Guidelines do not define “use of violence.” At least one Circuit Court has

attached a definition to “use of violence.” See United States v. Peneda-Duarte, 933 F.3d 519

(6th Cir. 2019). In doing so, the court noted that traditional canons of statutory

construction guide interpretation of the Guidelines. Id. at 523 (first citing United States v.

Babcock, 753 F.3d 587, 591 (6th Cir. 2014); then citing United States v. Jackson, 635 F.3d 205,

209 (6th Cir. 2011)). So, too, in the Seventh Circuit:

       When interpreting a specific provision of the sentencing guidelines, we
       “begin with the text of the provision and the plain meaning of the words in
       the text.” United States v. Hill, 645 F.3d 900, 907–08 (7th Cir. 2011) (quoting
       United States v. Arnaout, 431 F.3d 994, 1001 (7th Cir. 2005)). As part of this
       analysis, we also consider the guideline’s application notes, which “are
       considered part of the guidelines rather than commentary on the
       guidelines.” United States v. Rabiu, 721 F.3d 467, 471 (7th Cir. 2013).

United States v. Cook, 850 F.3d 328, 332 (7th Cir. 2017).

       Because the Sentencing Commission has not included a definition of violence,

dictionaries can fill the interpretive gap. Pineda-Duarte, 933 F.3d at 523 (noting the

Supreme Court’s use of Webster’s New International Dictionary for a definition of the

word “physical” and Black’s Dictionary for a definition for the word “force” in Johnson v.

United States, 559 U.S. 133, 138–39 (2010)). See also United States v. Turchen, 187 F.3d 735,

738–39 (7th Cir. 1999) (approving of district court’s examination of definitions from

various dictionaries and other sources to determine whether Guideline sentencing

enhancement applied).



                                                  9
       As defined in contemporary dictionaries, “violence” means “[t]he use of
       physical force, [usually] accompanied by fury, vehemence, or outrage;
       [especially] physical force unlawfully exercised with the intent to harm,”
       violence, Black’s Law Dictionary (10th ed. 2014), or “the use of physical
       force so as to injure, abuse, damage, or destroy,” violence, Merriam-
       Webster Online, https://www.merriam-webster.com/dictionary/violence
       (last visited June 24, 2019).

Pineda-Duarte, 933 F.3d at 523. The court also noted that, while the precedential backdrop

for § 2D1.1(b)(2) in the case law was “not robust, the definition of ‘violence’ does not seem

to be in dispute.” Id. The court determined that violence, as used in § 2D1.1(b)(2),

“encompasses acts where one uses physical force with intent to injury, regardless

whether an injury actually occurs.” Id. Thus, application of the enhancement required an

inquiry into whether a defendant formed the requisite intent. Id. at 525.

       The Court has viewed the in-car video footage of the traffic stop, particularly the

moment when Defendant pushed Sgt. McCormick. The Court cannot say that the shove,

while a use of physical force, was the use of violence as intended for the § 2D1.1(b)(2)

enhancement. It is difficult to attach the requisite intent to injure to Defendant’s actions.

Faced with the discovery of the drugs and imminent arrest, Defendant made the decision

to flee. Because he stood a mere step away from Sgt. McCormick, his attempt to evade

arrest involved creating separation from Sgt. McCormick. Given Sgt. McCormick’s

stature, it is unlikely that Defendant believed or intended that his push would injure or

harm Sgt. McCormick. Defendant himself moved backwards at the point he made contact

with Sgt. McCormick. The only reason Sgt. McCormick was displaced to any significant

degree from the spot he was standing was due to the slope of the grassed embankment

behind him. While Sgt. McCormick was momentarily off balance while he was on the

                                                10
embankment, he was able to keep his footing and immediately return to the shoulder of

the road.

       The Court does not believe that this is the type of conduct that Congress had

intended when it directed the Sentencing Commission to ensure that the guidelines

provide an additional penalty if the defendant used violence, made a credible threat to

use violence, or directed the use of violence during a drug trafficking offense, i.e., those

who demonstrated a propensity for violence in connection with their drug trafficking

activity. Cf. United States v. Lewis-Zubkin, 907 F.3d 1103, 1104 (8th Cir. 2018) (enhancement

applied where defendant paid another co-conspirator $100 to carry out beatings on other

co-conspirators she believed were working with law enforcement); United States v. Sykes,

854 F.3d 457, 460–61 (8th Cir. 2017) (credible threat of violence where defendant said he

was going to find and shoot an individual who allegedly stole from him and confronted

the individual with a firearm); United States v. Fernandez, 636 F. App’x 71, 74 (2d Cir. 2016)

(enhancement supported by evidence indicating defendant had shot victim after

argument about using victim’s apartment for drug operation and evidence that he told

the building superintendent who notified police of the drug activity that he would “go

up in there and would stab everybody up”); United States v. Walker, 578 F. App’x 812, 820

(11th Cir. 2014) (sufficient evidence of both the use of violence and the threatened use of

violence where defendant threatened to kill at least one co-conspirator and her daughter

and punched her in the neck for conduct related to the conspiracy, and threatened to hurt

another coconspirator if she failed to properly dispose of evidence of drug

manufacturing); United States v. Williams, Case Nos. 3:14-CR-091-JD; 3:16-CV-372-JD, 2017

                                                 11
WL 1384218, *8 (N.D. Ind. Apr. 17, 2017) (enhancement applied where defendant

kidnapped and beat another individual to recover drugs, money, and a firearm that the

individual had stolen from him).

       Defendant’s objection to an enhancement under § 2D1.1(b)(2) is sustained. The

PSR will be revised accordingly.

C.     Safety Valve Provision

       The Safety Valve provision, U.S.S.G. § 5C1.2, directs the Court to disregard any

statutory minimum sentence for defendants who meet certain criteria. Having

determined that Defendant possessed a firearm in connection with the offense, he is not

eligible for the Safety Valve. U.S.S.G. § 5C1.2(a)(2) (providing that one of the criteria is

that the defendant did not “possess a firearm or other dangerous weapon . . . in

connection with the offense”).

                                     CONCLUSION

       For the reasons stated above, the Court OVERRULES Defendant’s objection to the

enhancement under § 2D1.1(b)(1) and SUSTAINS the objection to the enhancement under

§ 2D1.1(b)(2). Defendant is not eligible for the Safety Valve, § 5C1.2. The Court will

consider the arguments related to the appropriate sentence to impose pursuant to 18

U.S.C. § 3553(a) at the time of sentencing, and after Defendant has had an opportunity to

address the Court.

       SO ORDERED on September 9, 2019.

                                           s/ Holly A. Brady
                                          JUDGE HOLLY A. BRADY
                                          UNITED STATES DISTRICT COURT

                                                12
